Citation Nr: 0311945	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the above claim.


REMAND

The veteran died in April 2000.  The death certificate 
indicates that the immediate cause of death was intercranial 
hemorrhage, due to or as a consequence of hypertension.  The 
veteran was hospitalized as an inpatient at St. Mary's 
Medical Center at the time of his death.  The terminal 
records have not been associated with the claims folder.  
Also of record is a statement from George B. Brooks, D.O, 
indicating that he had treated the veteran since 1996; 
however, his actual treatment records of the veteran have not 
been obtained.  These records should be obtained on remand.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD).  In 
December 2000, Dr. Brooks stated that the veteran's stress-
related symptoms of PTSD, depression, anxiety and headaches 
did have some relationship to his elevated blood pressure, 
and possibly to his ultimate demise.  On remand, the RO 
should obtain an appropriate medical VA opinion.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Obtain the treatment records 
associated with the veteran's terminal 
hospitalization at St. Mary's Medical 
Center dated in April 2000, and any other 
treatment records leading up to his 
hospitalization, as well as his complete 
treatment records (as opposed to 
summaries) from George B. Brooks, D.O, 
dated since 1996.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that a VA cardiovascular specialist 
review the medical records in the claims 
file and render opinions on the following 
matters:

a.  Is it at least as likely as not that 
the veteran's service-connected PTSD 
caused or aggravated his intercranial 
hemorrhage and hypertension?  

b.  Is it at least as likely as not that 
the veteran's service-connected PTSD 
contributed substantially or materially 
to his death, or combined to cause death, 
or aided or lent assistance to the 
production of death?

c.  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's intercranial hemorrhage and 
hypertension.  Is it at least as likely 
as not that the intercranial hemorrhage 
or hypertension had its onset 

during service or was related to any in-
service disease or injury?  The doctor 
must review the veteran's service medical 
records in detail prior to rendering this 
opinion.

If opinions on the requested information 
cannot be stated with certainty, they should 
be expressed within a range of probability, 
if possible.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the medical report.  Ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned for correction.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is 

required, undertake it before further 
adjudication of the claim.

5.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. 

6.  If the decision with respect to the 
claim on appeal remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


